Citation Nr: 1124447	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-47 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from February 1979 to March 1980.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In January 2010, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished. 

2.  A hearing loss disability was not manifested in service or within the Veteran's first post service year; and the only medical opinions to address the etiology of the Veteran's bilateral hearing loss weigh against the claim. 

3.  Tinnitus was not manifested in service and the only medical opinions to address the etiology of the Veteran's tinnitus weigh against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2008 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims. The letter also provided the Veteran with information regarding disability ratings and effective dates consistent with the requirements of Dingess/Hartman.  The July 2008 RO rating decision reflects the initial adjudication of the claims for service connection on appeal.  Hence, the February 2008 letter-which meets all four of Pelegrini's content of notice requirement-also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and the reports of February 2009 and March 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records include a January 1979 enlistment examination report.  Audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
20
15
15
25
15

A chapter 5 separation examination from February 1980 reflects that audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
-
05
LEFT
20
0
20
-
25

A February 1980 contemporaneous self-report of medical history reflects that while the Veteran reported various ailments to include chronic or frequent colds, shortness of breath, leg cramps, and stomach trouble, the Veteran denied ear trouble and hearing loss.  

The Veteran's service personnel records reflect that his duties included serving as a cannoner in an artillery battery. 

In January 2008, the Veteran submitted claims for service connection for hearing loss and for tinnitus.

A February 2008 VA medical record reflects that the Veteran had no spontaneous complaints, though he has a history of hypertension, benign prostatic hypertrophy, cataract, and erectile dysfunction.  A review of systems was negative for any complaints of hearing loss or tinnitus.  Additional VA medical records dated through March 2009 are negative for complaints regarding hearing loss or tinnitus.
 
The Veteran was afforded a VA audiology examination in February 2009 in connection with his claim for service connection for bilateral hearing loss and tinnitus.  The VA examiner noted that the claims file was examined.  The Veteran's chief complaint was that he needed visual cues to understand what people are saying in most listening situations.  He reported that he began to notice difficulties approximately 20 years ago.  The Veteran also reported a periodic tinnitus in both ears.  He stated that the onset was approximately 20 years ago.  

Audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
55
LEFT
20
20
35
60
60

The Veteran's speech discrimination score on the Maryland CNC word list was 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was right ear, hearing sensitivity was within normal limits from 500Hz to 2KHz with there being a moderately severe sensorineural hearing loss present from 3KHz to 4KHz, left ear, hearing sensitivity within normal limits at 500Hz to 1KHz with there being a mild sensorineural hearing loss at 2KHz and a moderately severe sensorineural hearing loss present at 3KHz and 4KHz, and periodic tinnitus in both ears.

The Veteran stated that in service he was in the field approximately two to three times a week, reportedly wearing hearing protection periodically.  The Veteran reported that post-service he worked in a warehouse around forklifts, did carpentry and construction work, and that in each position he wore hearing protection.  Recreationally, the Veteran stated that he periodically used chainsaws reportedly wearing hearing protection.

The examiner reviewed the claims file, noting that the Veteran's separation examination revealed bilateral hearing within normal limits.  He furthered that at the time of the Veteran's discharge in February 1980 he checked off that he was not having any hearing problems.  He also found that the Veteran had a significant history of post-service noise exposure.  In view of all these factors, he opined that it was less likely as not that the hearing loss and tinnitus are related to military service.  

In the Veteran's December 2009 substantive appeal (via a VA form 9), the Veteran asserted that at the time of his separation from service he did not receive an audio evaluation.  He furthered that he was told that if he listed any medical condition that he would be retained until the Army resolved these conditions.  Upon leaving the Army he was employed in the construction field as a laborer.  He worked as a pick and shovel man, carpenters helper and warehouseman.  In all the jobs since separating from service, he contends that at no time was he exposed to noise levels that even approximated the noise of an M109 (105mm) howitzer firing day and night for about 13 months.  As a warehouseman, the forklifts that worked around him were propane fueled and made literally no noise.  As a pick and shovel man he helped install septic tanks where the noise was very minimal.  As a carpenters helper he handed off building materials to the carpenters, ran errands, and unpacked building materials.  

During a January 2010 RO hearing, the Veteran's representative asserted that the Veteran's military occupational specialty exposed him to acoustic trauma from howitzer fire on a gun line.  The Veteran testified that he did AIT for field artillery and trained on M-109 howitzers while at Fort Sill, Oklahoma.  When he graduated from AIT he went to Fort Carson, Colorado where he was given the job as the executive officer's first person, first mate where his job was to be on the phone, keep communication open, keep track of the ammunition, and stuff like that.  He furthered that he was part of a firing battery and when his commanding office was on the firing line he was the telephone person.  The Veteran reiterated prior assertions made in his December 2009 substantive appeal, as noted above.  

The Veteran was afforded an additional VA audiology examination in March 2010.  The examiner reviewed the claims file.  The Veteran reported that his military noise exposure was as a cannoner in an artillery battery.  Occupational noise exposure history was from a forklift, and as a gopher in construction and carpentry work.  Recreationally, he had limited exposure to a chainsaw.  The Veteran stated that he was aware of tinnitus since the military and that it was intermittent.  

Audiometric testing was performed and revealed that pure tone decibel thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
55
LEFT
25
25
40
65
55

The Veteran's speech discrimination score on the Maryland CNC word list was 94 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, normal to moderately severe.  

The VA examiner noted that the Veteran's entrance and separation screenings demonstrated hearing thresholds within normal limits to 4 KHz.  The Veteran had a positive noise history in the military as a cannoner.  Considering the Veteran's noise exposure, the examiner stated that she would have expected some reduction in hearing thresholds at separation.  However, all of his tested thresholds were within normal limits by the end of his active duty.  The accuracy of the military hearing screening, of course, depends on the fact that both screenings were done by a trained technician in an appropriate environment.  Since the Veteran's current hearing loss clearly shows a reduction of his high frequency tones as compared to his separation screening, it demonstrated that a significant, progressive hearing loss had occurred after military service.  She opined that since noise induced hearing loss has not yet been proven to progress after the fact, manifesting years later after the offending noise has ceased, it is therefore less likely that the Veteran's current hearing loss was aggravated by military service.

Concerning tinnitus, there is no subjective or objective way to either prove or disprove the presence or absence of tinnitus.  Therefore, the reported time of onset is taken into consideration as well as supporting documentation.  The Veteran reported the time of onset to be while in the service.  Unfortunately, no report of tinnitus could be found in the claims file (the claims file contains detailed documentation of other medical issue and tinnitus was not found in the documentation).  It is her opinion then, that the Veteran's tinnitus is less as likely as not related to military service.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after  discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran's separation examination report indicates normal bilateral hearing, as determined by the March 2010 VA examiner.  The Veteran denied hearing loss in his contemporaneous self-report of medical history. 

However, the absence of in-service evidence of hearing loss or tinnitus is not fatal to a claim for service connection.  See Ledford  v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service  connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the evidence clearly establishes that the Veteran has bilateral sensorineural hearing loss and tinnitus.  The question that remains is whether such  disabilities are related to his military service.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.

The Veteran asserts that he has bilateral hearing loss and tinnitus due to excessive noise exposure from artillery fire during service while on a gun line.  During the January 2010 RO hearing, the Veteran testified that that his post service employment in a warehouse, as a carpenter's helper, and construction did not expose him to loud noises.  The Veteran is competent to report a history of noise exposure during service.  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran's account of his in-service noise exposure.  However, there is no indication of any hearing problems, to include tinnitus, in his STRs.  While the Veteran contends that had he complained of hearing loss or tinnitus at discharge, the Army would have retained him until such condition was resolved, the Board finds that this contention lacks credibility in light of the Veteran's complaints of other medical problems in his February 1980 self-report of medical history.  

The Board also notes that there is no competent medical evidence on file of either a hearing loss disability, as defined by 38 C.F.R. § 3.385, or tinnitus until the February 2009 VA medical examination, more than 29 years after the Veteran's separation from service.  Thus, the Board finds that the Veteran has failed to provide evidence of continuity of symptomatology. The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and  medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the  existence of an alleged fact).  Moreover, while seeking VA medical treatment from January 2008 to March 2009, the Veteran failed to report hearing loss or tinnitus, although he complained of other medical problems.  

Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's bilateral hearing loss and tinnitus and his military service weigh against each claim. In this regard, the February 2009 VA examiner and March 2010 VA examiner each opined that the Veteran's bilateral hearing loss and tinnitus were, each, less likely than not related to the Veteran's service.  The Board finds that the February 2009 and March 2010 examiners' opinions constitute probative evidence on the medical nexus questions-based as they were on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The VA examiners each provided definitive opinions that were clear and provided reasons and bases for the conclusions rendered.

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for bilateral hearing loss and tinnitus.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that the Veteran is competent to report that he has experienced hearing loss and tinnitus ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board is unable to find that these reports are credible.  His service treatment records are negative for reports of hearing loss and tinnitus, although he complained of other medical disorders on his February 1980 self-report of medical history.  Moreover, it is considered unlikely that an individual with the reported symptoms would wait for over 25 years to seek treatment.  Finally, there is no evidence of record that the Veteran he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under these circumstances, the Board concludes that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


